Title: From Thomas Jefferson to David Rittenhouse, 19 July 1778
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Monticello in Albemarle. Virginia. July 19. 1778.

I sincerely congratulate you on the recovery of Philadelphia, and wish it may be found uninjured by the enemy. How far the interests of literature may have suffered by the injury or removal of the Orrery (as it is miscalled) the publick libraries, your papers and implements, are doubts which still excite anxiety. We were much disappointed in Virginia generally on the day of the great eclipse, which proved to be cloudy. In Williamsburgh, where it was total, I understand only the beginning was seen. At this place which is in Lat. 38° 8′ and Longitude West from Williamsburgh about 1° 45′ as is conjectured, eleven digits only were supposed to be covered. It was not seen at all till the moon had advanced nearly one third over the sun’s disc. Afterwards it was seen at intervals through the whole. The egress particularly was visible. It proved however of little use to me for want of a time peice that could be depended on; which circumstance, together with the subsequent restoration of Philadelphia to you, has induced me to trouble you with this letter to remind you of your kind promise of making me an accurate clock, which being intended for astronomical purposes only, I would have divested of all apparatus for striking or for any other purpose, which by increasing it’s complication might disturb it’s accuracy. A companion to it, for keeping seconds, and which might be moved easily, would greatly add to it’s value. The theodolite, for which I spoke to you also, I can now dispense with, having since purchased a most excellent one.
Writing to a philosopher, I may hope to be pardoned for intruding some thoughts of my own, tho’ they relate to him personally. Your time for two years past has, I beleive, been principally employed in the civil government of your country. Tho’ I have been aware of the authority our cause would acquire with the world from it’s being known that yourself and Doctr. Franklin were zealous friends to it, and am myself duly impressed with a sense of the  arduousness of government, and the obligation those are under who are able to conduct it, yet I am also satisfied there is an order of geniusses above that obligation, and therefore exempted from it. No body can conceive that nature ever intended to throw away a Newton upon the occupations of a crown. It would have been a prodigality for which even the conduct of providence might have been arraigned, had he been by birth annexed to what was so far below him. Cooperating with nature in her ordinary œconomy, we should dispose of and employ the geniusses of men according to their several orders and degrees. I doubt not there are in your country many persons equal to the task of conducting government: but you should consider that the world has but one Ryttenhouse, and that it never had one before. The amazing mechanical representation of the solar system which you conceived and executed, has never been surpassed by any but the work of which it is a copy. Are those powers then, which being intended for the erudition of the world, like air and light, the world’s common property, to be taken from their proper pursuit to do the commonplace drudgery of governing a single state, a work which may be executed by men of an ordinary stature, such as are always and every where to be found? Without having ascended mount Sina for inspiration, I can pronounce that the precept, in the decalogue of the vulgar, that they shall not make to themselves ‘the likeness of any thing that is in the heavens above’ is reversed for you, and that you will fulfill the highest purposes of your creation by employing yourself in the perpetual breach of that inhibition. For my own country in particular you must remember something like a promise that it should be adorned with one of them. The taking of your city by the enemy has hitherto prevented the proposition from being made and approved by our legislature. The zeal of a true Whig in science must excuse the hazarding these free thoughts, which flow from a desire of promoting the diffusion of knowledge and of your fame, and from one who can assure you truly that he is with much sincerity & esteem Your most obedt. & most humble servt.,

Th: Jefferson


P.S. If you can spare as much time as to give me notice of the receipt of this, and what hope I may form of my clocks, it will oblige me. If sent to Fredericksburgh it will come safe to hand.

